Citation Nr: 0210967	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  98-11 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependents' education assistance benefits 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The veteran had had active duty from July 1968 to June 1970.  
He died in November 1997.  The appellant is the veteran's 
spouse.  

This matter was last before the Board of Veterans' Appeals 
(Board) in June 2000, on appeal from a January 1998 rating 
decision of the Muskogee, Oklahoma,  Department of Veterans 
Affairs (VA) Regional Office (RO).  Upon its last review, the 
Board determined that additional development of the evidence 
was warranted, and remanded the claim.    

Having carefully reviewed the evidence of record, the Board 
is of the opinion that the record is ready for appellate 
review.  


FINDINGS OF FACT

1. At the time of his death in November 1997, the veteran was 
in receipt of service connection for post-traumatic stress 
disorder, rated as 50 percent disabling.  

2. The veteran's died as a result of injuries sustained in a 
car accident, caused by factors unrelated to the veteran's 
service-connected post-traumatic stress disorder.  

3. No service-connected disorder is shown to have been the 
immediate cause or a contributing factor in the veteran's 
death.




CONCLUSIONS OF LAW

1. The veteran's cause of death was not related to any 
service-connected disability. 38 U.S.C.A. §§ 1110, 1310, 
5107; 38 C.F.R. § 3.312 (West 1991 & Supp. 2001).

2. The requisites for eligibility for dependent's educational 
assistance under Chapter 35, Title 38, United States Code 
have not been met.  38 C.F.R. § 3.807 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that although the veteran died from 
injuries sustained in a car accident, at the time of the 
crash, the veteran was probably experiencing some 
manifestation of his service-connected psychiatric disorder.  
From this, the appellant argues that the cause of death 
should be deemed service connected.

Having carefully considered the appellant's contention in 
light of the competent evidence of record, the Board is of 
the opinion that the clear preponderance of the evidence is 
against the claim, and the appeal will therefore be denied.  

Preliminary Matter:  VA's Duty to Notify and Assist

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).  Regulations have been 
implemented in support of the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

Recent cases emanating from the United States Court of 
Appeals for the Federal Circuit have suggested that Section 
3A of the VCAA (covering the duty to notify and duty to 
assist provisions of the VCAA) is not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); see also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
However, VAOPGCPREC 11-2000 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board is of the opinion that VA is in compliance with the 
VCAA in this matter, and the record is ready for appellate 
review.  Examination of Statements of the Case issued in 
March, April and May 1998 and May 2002 all detail the 
fundamental deficiency in the appellant's claim:  that there 
is no evidence that suggests the veteran was under the 
influence of post-traumatic stress disorder or that it had 
any role in causing his fatal traffic accident of November 
1997.  In this regard, the appellant has been fully apprised 
that evidence that would substantiate her claim is evidence 
showing such an influence.  38 U.S.C. §5103. 

However, the appellant has not pointed to such evidence, nor 
has the Board been able to glean its existence.  The Board 
remanded this matter specifically for the purpose of 
obtaining the veteran's terminal hospital report, and the 
police report describing the accident was and remains a 
matter of record.  Both these documents reflect that at the 
time of the accident, the veteran was alone in his vehicle, 
and there appear to be no other witnesses or evidence which 
suggest otherwise.  These factors compel the Board to 
conclude that factual inquiry is completed.  38 U.S.C. 
§5103A.       

The Merits of the Claim:  The Cause of Death of the Veteran

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Of record is a copy of the Official Oklahoma Traffic 
Collision Report pertaining to the veteran's fatal automobile 
accident.  The report reflects that from an on-the-scene 
inquiry, investigators concluded that on the evening in 
question at approximately 8:45 p.m., the veteran was driving 
in his car, without any passengers.  He was driving 60 miles 
per hour in a 65 mile per hour zone, when he encountered a 
deer in the roadway.  The veteran swerved left to avoid 
striking the animal, and in attempting to regain his lane, 
the veteran overcompensated and ran off the right side of the 
roadway.  The veteran's car then struck a ditch, and 
overturned twice, traveling approximately 60 feet from the 
roadway.  Investigators suspected that the veteran was 
driving while intoxicated by alcohol at the time of the 
accident.     

The veteran was taken to a local hospital where he died of 
multiple injuries sustained in the accident.  The hospital 
report appears to reflect that the veteran never regained 
consciousness.  

The appellant points to the fact that prior to the accident, 
the veteran had had his antipsychotic medication prescription 
refilled, and that 3 of the tablets were apparently missing 
at the time of the accident.  She argues that this would 
indicate the veteran was having a "flashback" at the time 
of the accident.  Evidence is of record in this regard that 
in August 1995, the veteran reported having such an 
experience when he was sitting on a tractor and became 
disoriented.  In her substantive appeal, the appellant also 
observes that on the evening of his death, the veteran had 
been preoccupied with his Vietnam experience, and had started 
to drink about 7:00 p.m.

Thus, the Board is presented with two theories of the cause 
of the veteran's fatal traffic accident:  that of the police 
(i.e., the veteran swerved to avoid hitting a deer) and that 
of the appellant (i.e., the veteran was under the influence 
of his service-connected psychiatric disorder).  The Board 
must point out that the police report appears to have been 
generated by personnel tasked with the specific duty to 
record the events in question, and was prepared shortly after 
the incident itself:  both of these factors enhancing the 
probative value of the police report.  

There is no competent evidence that suggests that at the time 
of the accident, the veteran was under the influence of post-
traumatic stress disorder.  Although the appellant believes 
this to be the case, she was not a witness to the accident 
and she is therefore not competent to opine on this matter.  
Her beliefs, however earnest, are fundamentally speculations.  
See Jones (Stephen) v. West, 12 Vet. App. 383 (1999); [Pre-
VCAA case, where a veteran with service-connected PTSD sought 
service connection for the residuals of a broken leg, 
sustained in a motorcycle accident.  His treating physician 
opined that "thrill seeking behavior," typical in PTSD 
patients, in part had caused the veteran's recklessness.  
However, evidence was of record indicating that the veteran 
had told police officers and bystanders immediately after the 
accident that he had exercised care when riding his 
motorcycle, and that a car struck him as he was attempting to 
negotiate a turn.  The Court found the physician's opinion 
not sufficient to well-ground the claim under then applicable 
law, because although the veteran was competent to testify as 
to the sequence of events of the accident, the physician was 
not an eyewitness to the accident, so that any opinion 
regarding what actions or sequence of events caused the 
accident was outside the scope of his competence.  Id. at 
386].      

The Board thus finds the police report to be much more 
probative in its explanation of the facts, circumstances, and 
cause of the veteran's fatal accident than the speculation 
advanced by the appellant.  Pure speculation does not rise to 
the level of reasonable doubt.  38 C.F.R. § 3.102 (2001).  
The appellant's claim is therefore denied.  See, e.g., Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also Flynn v. Brown, 6 Vet. App. 500, 
503 (1994). 


The Merits of the Claim:  Dependent's Educational Allowance

For the purposes of dependent's educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other then dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of the service-
connected disability. 38 C.F.R. § 3.807(a). 

In this case, the veteran did not have a permanent and total 
service- connected disability at the time of his death, and, 
as decided above, the appellant has not shown that the cause 
of the veteran's death was service connected.  Accordingly, 
the Board finds that the appellant has not met the conditions 
for eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code. In reaching this 
decision, the Board has considered the doctrine of granting 
the benefit of the doubt to the appellant but does not find 
that the evidence is so approximately balanced as to warrant 
its application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.807.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code is denied.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

